WAITE, Circuit Justice.
Upon the facts. I am clearly of the opinion that the collision was caused solely by the fault of the Washington. She saw the Sigel off her starboard side, and the courses of the two vessels ■crossed. It was the duty of the Sigel. therefore. to hold her course, and of the Washington to keep out of her way. The pilot •of the Washington saw that the Sigel must encounter the cross tide, and that, with her speed and load, it would necessarily affect her movements. It was his duty, therefore, to make the necessary allowances for this, and to see that the Sigel had sufficient room to do whatever was required. That he failed "in this, is evident from the fact, that, as soon as the Sigel took the sheer, he rang his bell to back, and only between three and four turns of the wheel had been made before the collision occurred. In the meantime, the Sigel had overcome the force of the current and straightened herself up on her course. I agree entirely with the district judge in the views which he took of the case [Case No 5.3X1], and a decree may be prepared dismissing the libel with costs.